Citation Nr: 1741323	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol abuse, to include as secondary to service-connected PTSD.

3.  Entitlement to an increased disability rating in excess of 50 percent for service-connected PTSD.   


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from October 1967 to May 1969, with some additional time served in the Minnesota National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and August 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously remanded the issue of entitlement to service connection for headaches in September 2014 and later denied this issue in September 2015.  In March 2016 that issue was subject to a Joint Motion for Remand from the United States Court of Appeals for Veterans Claims (Court), and the issue was then remanded by the Board in August 2016.

The Board notes that, since the issuance of a supplemental statement of the case (SSOC) in December 2016, additional evidence was added to the record mainly consisting of records pertinent to claims involving diabetes and hypertension.  None of the records are pertinent to the increased rating claim for PTSD on appeal.

The issues of entitlement to service connection for headaches and entitlement to service connection for alcohol abuse are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the duration of the appeal the Veteran's service-connected PTSD has been manifested by symptoms including depression, anxiety, irritability, sleep impairment with nightmares, instrusive thoughts, hyperarousal and occasional anger outbursts without violence which, when considering the frequency, duration and severity of these symptoms, results in no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Throughout the duration of the appeal, the criteria for an increased disability rating in excess of 50 percent for service-connected PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his attorney has raised any specific issues with the duty to notify or duty to assist with respect to the claim being decided at this time.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  See VA Form 9 (Appeal to the Board of Veterans' Appeals) (asserting a non-specific but wide-ranging exception to all errors the RO or the Board may have made).

Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 U.S.C.A. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during the periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board observes that the Veteran is seeking to establish his entitlement to service connection for alcohol abuse.  The record on appeal does not contain any competent evidence distinguishing any of the Veteran's social and industrial impairment as being due to alcohol abuse rather than service-connected PTSD.  For purposes of this decision, the Board attributes all psychiatric social and industrial impairment to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran contends that his PTSD has caused major impairment in several areas, including work, judgment, and mood.  He has asserted that this treatment notes reflect a condition entitling him to a 70 percent disability rating or higher.  The Veteran was granted entitlement to service connection for PTSD in March 2012 and was assigned a 30 percent disability rating as of November 13, 2009.  In September 2016 this disability rating was raised to 50 percent as of May 20, 2016, which was the application date of the present increased rating claim.  Therefore, he has had a 50 percent disability rating throughout the duration of the appeal.  

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130,  Diagnostic Code 9411, which provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is rated as 50 percent disabling.  Therefore, to warrant a higher disability rating the evidence must show occupational and social impairment with deficiencies in most areas.  

The Veteran asserted in a written statement in April 2016 that he has continuous emotional and physical pain that has spurred excessive alcohol abuse.  He reported that he continues to experience trauma and nightmares but that he does not seek counseling because he does not like to talk about his experiences in Vietnam.

In June 2016 the Veteran sought treatment at VA for his mental health symptoms, and he reported overreacting to a customer and almost hitting him; he also asserted that he had been drinking up to a six pack of beer daily.  During the mental status examination the Veteran was cooperative but tearful, although he improved throughout the interview.  The Veteran reported having poor sleep and increased anxiety and irritability.  The Veteran was restarted on his mental health medication, and two weeks later he reported that his symptoms had improved.  On mental status examination the Veteran reported having improved sleep and appetite, but that he had nightmares once per week and hyperarousal to sounds.  He also indicated that he had intrusive thoughts of combat and lost comrades.  

In July 2016 the Veteran underwent VA examination in connection with his claim, at which time he was diagnosed with PTSD. The VA examiner noted that the Veteran led a sedentary life and that he lived alone.  The Veteran reported that he was having nightmares twice per week along with intrusive thoughts about combat and military actions; he denied having any hypervigilance but admitted that he distrusted the government and most people.  He asserted that he felt down due to the difficulty obtaining a visa application for his wife.  Nonetheless, the VA examiner noted that the Veteran was able to complete activities of daily living with no concerns about decision-making or ability manage his own finances.  The VA examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner concluded that although the Veteran's depression appeared to be his greatest symptom, he continued to operate his car dealership independently for the 16 years prior, and that he led a fairly sedentary lifestyle with little social interaction not due to PTSD but due to a lifestyle choice.  

When the Veteran followed up with VA treatment in September 2016 he reported that he was doing well overall, but that his PTSD symptoms had increased with thunder and lightning storms.  In October 2016 he asserted that he was doing well not taking antidepressant medications, and that he had no outbursts with customers.  The treatment provider indicated that the Veteran had good mood control and was tolerating his other medication.  

Throughout the duration of the appeal, the Board finds that the Veteran's symptoms are consistent with a 50 percent disability rating.  The Veteran credibly reported symptoms of depression, anxiety, irritability, sleep impairment with nightmares, intrusive thoughts, hyperarousal and occasional anger outbursts without violence.  His anxiety, irritability and isolationism caused some difficulty establishing and maintaining effective work and social relationships as evidenced by an anger outburst towards a customer.  

However, the Board finds that the severity, duration and frequency of the Veteran's symptoms have not produced functional impairment that has more nearly approximated the criteria for a 70 percent rating for any time during the appeal period.  The Veteran has only reported one instance of anger outburst towards a customer wherein he maintained the judgment to avoid violence.  At times, the Veteran has described himself as doing well with his treatment providers reporting that there is good mood control.  As it pertains to occupational functioning, the Veteran owns a car dealership and has run it independently for the past 16 years.  As it pertains to social functioning, the Veteran reported one instance where he yelled at a customer, but there was nothing to suggest this was a regular occurrence.  In fact, the VA examiner noted that the Veteran isolated himself not because of his PTSD, but rather as a lifestyle choice.  There is no lay or medical evidence of any additional impairment involving suicidal or homicidal ideation, speech, thought process, impulse control, orientation, hygiene, communication or inappropriate behavior.  

Additionally, when considering the overall disability picture, the VA examiner indicated that the Veteran's symptoms were productive of moderate impairment and, more specifically, opined that the Veteran's PTSD symptomology was productive of occupational and social impairment with reduced reliability and productivity.  While this opinion is not binding on the Board, the opinion clearly holds probative value as it is rendered by an expert in determining social and industrial impairment due to an acquired psychiatry disorder.  In the opinion of the Board, the VA examiner's opinion is entirely consistent with the overall disability level when considering the severity, duration and frequency of the Veteran's symptoms.

As such, the Board finds that the preponderance of the evidence does not suggest that the functional impairment stemming from the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  To the contrary, the evidence of record indicates that the Veteran was cooperative, and alert.  He denied having hallucinations or suicidal and homicidal ideation.  There is nothing to suggest that he is unable to perform his activities of daily living independently; the VA examiner even indicated that the Veteran was able to do his activities of daily living without concerns about decision making or ability to manage his finances.  

The Board acknowledges the assertions of the Veteran that his PTSD is more severe than currently rated.  The Veteran is competent to report matters that he experiences or observes, and the Board has found that his report of symptoms is credible and competent evidence.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, in the absence of evidence of specialized medical training or expertise, which has not been shown, his personal opinion regarding findings from mental status examinations are greatly outweighed by the VA examiner opinions as they have greater expertise and training to evaluate the nature and etiology of an acquired psychiatric disorder.  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher disability rating, that doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased disability rating in excess of 50 percent for service-connected PTSD is denied.   


REMAND

Regrettably, a remand is necessary for proper development of the issues.  As it pertains to the Veteran's claim for entitlement to service connection for headaches, the Board notes that in September 2016, a VA examiner reviewed the Veteran's claims file and determined that it was not at least as likely as not that the Veteran's headaches were aggravated beyond the natural progression by the Veteran's service-connected PTSD.  In making this determination the VA examiner referenced medical sources and indicated that headaches and migraines were not among the symptoms and features of PTSD.  Two months later the VA examiner clarified his opinion and indicated that headaches were not a feature of PTSD, and that any increase in headaches was not from PTSD.  He noted that the headaches were tension related, not PTSD related.  

The Board finds this opinion inadequate because it does not cite to treatment notes in the rationale, but merely gives a conclusory statement.  The Board notes that the Veteran has asserted that his headaches stemmed from a beating he received during service, which was not addressed in the opinion.  The Veteran has also told his treatment providers that his PTSD makes his headaches worse due to stress, elevated blood pressure due to stress and hyperalertedness, which was also not noted in the opinion.  Additionally, in January 2017 the Veteran's representative submitted articles describing the relationship between headaches and mental health symptoms.  Therefore, on remand a new VA opinion should be obtained to determine whether the Veteran's headaches were caused or aggravated by his service-connected PTSD to consider the Veteran's lay statements and the new information added to the record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

As it pertains to the Veteran's claim for entitlement to service connection for alcohol abuse, in July 2016 the Veteran underwent VA examination in connection with his claim for PTSD, and at the time, the Veteran asserted he was drinking up to three bottles of beer per day.  It was noted, however, that two weeks prior the Veteran asserted that he would drink up to a six pack of beer daily.  In July 2016 the Veteran's file was reviewed and the VA examiner indicated that the Veteran did not have a diagnosis of alcohol use, and that his consumption of three beers per day did not suggest an alcohol use disorder.  Given these findings, the VA examiner opined that it was less likely than not that the Veteran's alcohol consumption was aggravated beyond its natural progression by his service-connected PTSD.  

Nonetheless, the Board notes that the Veteran's VA psychiatrist has diagnosed the Veteran with alcohol abuse in August 2016, and as noted, he asserted that he was drinking up to six beers daily in June 2016.  As the treatment notes are in contrast to the July 2016 VA opinion, remand is necessary to reconcile the two and to consider the Veteran's varied alcohol intake and his alcohol abuse diagnosis.  See Barr, 21 Vet. App. at 311.

Lastly, the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from June 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from June 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified in writing.  

2.  Return the file to the September/November 2016 VA examiner for review to determine the current nature and etiology of the Veteran's headaches.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner in conjunction with the examination.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination report, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that headaches, which existed prior to service, were not aggravated beyond the natural progression of the disease by active duty service.  The VA examiner should consider the Veteran's April 2016 statement asserting that his headaches were due to a beating he received in service.

Additionally, if the examiner does not find that headaches are not aggravated by service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the headaches were caused or aggravated by the Veteran's other service-connected disabilities, to include PTSD.  The VA examiner should specifically consider the January 2017 submission of from the Anxiety and Depression Association of America describing the relationship between mental health symptoms and headaches, as well as the Veteran's statement that his headaches are worse due to his service-connected PTSD symptoms of stress and elevated blood pressure readings.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.  

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Return the file to the July 2016 VA examiner for review to determine the current nature and etiology of the Veteran's alcohol abuse.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner in conjunction with the examination.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination report, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's alcohol abuse was not caused by or the result of active duty service.  

If the examiner does not find that alcohol abuse is not related to active duty service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the alcohol abuse was caused or aggravated by the Veteran's other service-connected disabilities, to include PTSD.  The VA examiner should specifically consider the August 2016 treatment notes diagnosing the Veteran with alcohol abuse as well as his varied alcohol intake.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.  

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Thereafter, re-adjudicate the claims of entitlement to service connection for headaches and for alcohol abuse.  If the benefits sought on appeal remain denied, issue the Veteran and his attorney a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


